HABHAB, Judge
(concurring in part and dissenting in part).
I concur as to that part of the opinion that relates to defendant Kile, but I respectfully dissent as to the remaining part of the opinion relating to the other two defendants, for as to them I believe there is substantial evidence to support the trial court. In dissenting I want it known that I am in full agreement with the majority’s analysis of the law. It is a carefully worded opinion that clarifies a number of gray areas that for too long a period of time have existed in this part of the law.